Case 4:18-cv-00341-ALM-CMC Document 55 Filed 05/26/20 Page 1 of 2 PageID #: 446



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

RYAN KAISER, on behalf of himself and                   §
others similarly situated                               §
                                                        §      Civil Action No.
v.                                                      §
                                                        §      4:18-cv-00341
REVIVAL HOME HEALTHCARE                                 §
SERVICES, INC. and SYLVESTER C.                         §
UDEZE                                                   §


                                 APPEARANCE OF COUNSEL

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as

        counsel for Defendants Revival Home Healthcare Services, Inc. and Sylvester C. Udeze.

Date:   May 26, 2020


                                                       Respectfully Submitted,

                                                       /s/Ewomazino Magbegor
                                                       EWOMAZINO MAGBEGOR
                                                       Texas Bar No. 24103871
                                                       Magbegor & Associates PLLC
                                                       15950 Dallas Pkwy., Ste. 400
                                                       Dallas, TX 75248
                                                       Phone: (469) 609-7850
                                                       Fax: (469) 899-2288
                                                       Email: zino@magbegor.com
                                                       ATTORNEY FOR DEFENDANTS
Case 4:18-cv-00341-ALM-CMC Document 55 Filed 05/26/20 Page 2 of 2 PageID #: 447




                                CERTIFICATE OF SERVICE

              I certify that on May 26, 2020, I electronically filed this pleading with the Clerk of
      the Court for the U.S. District Court for the Eastern District of Texas, using the ECF system
      of the Court, and an electronic copy will be sent to Plaintiff’s attorneys of record on the date
      file stamped above.


                                                    /s/Ewomazino Magbegor
                                                    EWOMAZINO MAGBEGOR
